USCA11 Case: 21-13049    Date Filed: 07/01/2022   Page: 1 of 5




                                         [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 21-13049
                 Non-Argument Calendar
                ____________________

JAMES ALEXANDER LOGAN,
                                           Plaintiff-Appellant,
versus
WILLIAM HALL,
Captain,
MICHAEL EPPERLY,
Captain,
HOSS SHOOK,
Sgt.,
PATRICK WILLIAMS,
Officer,
CHARLES ALLEN,
USCA11 Case: 21-13049         Date Filed: 07/01/2022     Page: 2 of 5




2                       Opinion of the Court                  21-13049

Officer, et al.,


                                               Defendants-Appellees,


FRANCIS D. OUG,
surgeon specialist,


                                                           Defendant.


                      ____________________

            Appeal from the United States District Court
                 for the Middle District of Florida
            D.C. Docket No. 3:18-cv-01358-MMH-MCR
                     ____________________

Before JILL PRYOR, NEWSOM, and BRANCH, Circuit Judges.
PER CURIAM:
       James Logan, a pro se Florida prisoner, filed a 42 U.S.C.
§ 1983 action against prison officials as well as the inspector general
of the Florida Department of Corrections, alleging primarily that
they used, failed to prevent, or authorized the use of excessive force
against him in violation of the Eighth Amendment. The district
court dismissed Logan’s complaint because he failed to exhaust his
administrative remedies. We affirm.
USCA11 Case: 21-13049        Date Filed: 07/01/2022     Page: 3 of 5




21-13049               Opinion of the Court                        3

                                  I
        Under the Prison Litigation Reform Act, a prisoner may file
suit under § 1983 only after he or she exhausts all available admin-
istrative remedies. 42 U.S.C. § 1997e(a). To properly exhaust, a
prisoner must comply with prison grievance procedures. Whatley
v. Warden, Ware State Prison, 802 F.3d 1205, 1208 (11th Cir. 2015).
        A prisoner in Florida ordinarily must follow a three-step
grievance procedure. See Fla. Admin. Code R. 33-103 et seq.; Di-
manche v. Brown, 783 F.3d 1204, 1207 (11th Cir. 2015) (“[S]tate law
determines what steps are required to exhaust.”). First, he must
file an informal grievance within 20 days of when the incident be-
ing grieved occurred. Fla. Admin. Code. R. 33-103.005(1), 33-
103.011(1)(a). Within 15 days of the response to that grievance—
assuming the issue is not yet resolved—the inmate may then file a
formal grievance. Id. at R. 33-103.006, 33-103.011(1)(b). If the “in-
mate feels that the grievance has not been satisfactorily resolved
during the formal grievance procedure,” then he or she may sub-
mit an appeal to the Office of the FDOC Secretary no more than
15 days after the inmate receives the response to the formal griev-
ance. Id. at R. 33-103.007(1), 33-103.011(1)(c).
       To be sure, there are circumstances in which the ordinary
grievance procedure may be skipped over. For example, certain
“direct grievances”—such as “[e]mergency grievances”—may be
brought directly to the FDOC’s Secretary. Id. at R. 33-103.007(3).
Any direct grievances must be brought no later than 15 days after
USCA11 Case: 21-13049         Date Filed: 07/01/2022    Page: 4 of 5




4                      Opinion of the Court                  21-13049

the “date on which the incident or action which is the subject of
the grievance occurred.” Id. at R. 33-103.011(1)(d).
       Logan does not assert that he timely filed an informal griev-
ance relating to the May 13 incident. Instead, he first contends that
he exhausted his administrative remedies because his allegations
had been referred to the Office of the Inspector General. But, as
explained above, that referral is not part of the grievance proce-
dures that Florida law requires for exhaustion. Accordingly, the
referral to the Office of the Inspector General did not satisfy Lo-
gan’s exhaustion requirements.
        Logan then asserts that he exhausted his administrative rem-
edies because, on May 17, “he timely filed an emergency grievance
pursuant [to Rule] 33-103.006(3) . . . due to the nature of the exces-
sive force.” But, as an initial matter, Logan did not raise this argu-
ment before the district court and we, therefore, need not consider
it for the first time on appeal. Finnegan v. Comm’r, 926 F.3d 1261,
1271 (11th Cir. 2019). In any event, Logan does not explain how
his May 17 grievance—which related to conduct that had taken
place four days earlier—constituted an “emergency” for purposes
of Rule 103.006(3). See id. R. 33-103.002(4) (defining “Emergency
Grievance” as “[a] grievance of those matters which, if disposed of
according to the regular time frames, would subject the inmate to
substantial risk of personal injury or cause other serious and irrep-
arable harm to the inmate.”). We do not believe that past con-
duct—which Logan did not and does not assert was ongoing—
USCA11 Case: 21-13049            Date Filed: 07/01/2022        Page: 5 of 5




21-13049                  Opinion of the Court                              5

could constitute an “emergency” sufficient to circumvent the nor-
mal grievance procedures.
       Finally, Logan arguably contends that the grievance proce-
dure was not “available” to him because he was in self-harm obser-
vation status until June 13. “[T]o be ‘available’ a remedy must be
capable of use for the accomplishment of its purpose.” Turner v.
Burnside, 541 F.3d 1077, 1084 (11th Cir. 2008) (cleaned up). Again,
and to the extent Logan intends to raise this argument, he does so
for the first time on appeal and we need not address it. Finnegan,
926 F.3d at 1271. Regardless, Florida’s Administrative Code re-
quires that inmates held in special housing units are able to file both
formal and informal grievances. See Fla. Admin. Code R. 33-
103.005(1)(a); 33-103.006(2)(h). Logan doesn’t allege that those
rules were broken during his time in self-harm observation status.
Consequently, the grievance procedure was “available” to Logan.
       AFFIRMED. 1




1Logan also moved to have either the defendants or the district court provide
this Court with a video of the May 13 incident. But because we affirm the
district court’s dismissal on exhaustion grounds, that evidence is irrelevant.
Accordingly, Logan’s motion is DENIED.